The Court decided that he was a competent witness to prove *103the partnership; but should not be compelled to give evidence of payments made by the defendant during the partnership. (Quare.)
One of the counts, in the case was indebitatus assumpsit, “ for sundry matters properly chargeable in account as by a particular account thereof, herewith into court brought, may more fully appear.” No account was filed. The plaintiff offered evidence of money lent. The defendant objected that it could not be given on that count.
Kilty, C. J.,
was of opinion that the evidence was applicable to that count. No account being filed, the words “ as by a particular account,” &e., must be rejected as surplusage, and then the count will stand as a general indebitatus assumpsit “ for sundry matters chargeable in accountand money lent is a matter chargeable in account.
Maeshall, J., and Cranch, J., did not object.
(Quare as to this point.)